UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 24, 2007 EXPRESS SCRIPTS, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 0-20199 43-1420563 (State or Other Jurisdiction of Incorporation or Organization (Commission File Number) (I.R.S. Employer Identification No.) One Express Way, St. Louis, MO (Address of Principal Executive Offices) 63121 (Zip Code) Registrant’s telephone number including area code: 314-996-0900 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition and Item7.01 Regulation FD Disclosure. On October 24, 2007, Express Scripts, Inc. issued a press release with respect to its results of operations for the quarter-ending September 30, 2007 and guidance for fiscal year 2007. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, is being furnished pursuant to Item 2.02 and Item 7.01 of Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section. The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)
